DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111 filed on February 24, 2021 in response to a non-final office action dated October 27, 2020.
Claims 34 – 51 are pending.
Claims 34 – 38 and 43 – 47 are amended.
Claims 34 – 51 are amended.
Response to Arguments
Applicant’s arguments filed on 2/24/2021 have been fully considered and are persuasive to the rejection of claims 34 – 51 under 35 U.S.C. 103, and said rejections are withdrawn.  However upon further consideration, a new ground(s) of rejection to claims 34 – 51 under 35 U.S.C. 103 is made in view of applicant’s amendments to claims 34, 38, 43, and 47.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims 34 – 35, 37 – 39, 42 – 44, 46 – 48, and 51 the applicant argues that the prior art combination Wells and Ramalho fails to teach or suggest:
A)  detecting if a first signaling indicating the desire to send plural first media streams including a main video stream, a thumbnail video stream, and an audio stream is received from a sender: (as recited in claim 34 and substantially replicated in claims 38, 43, and 47)
The applicant states:
“ . . . As noted above, Fig. 1 of Wells illustrates a system 100 of multimedia streaming between heterogeneous computer systems. Paragraph [0051] of Wells discloses that the multimedia teleconference 122 initiates a multimedia teleconference 124 between the heterogeneous computing systems 108, and paragraph [0178] of Wells discloses that a termination may have more than one stream, and a context may be a multi-stream context and include audio, video, and data streams. Additionally, Fig. 3A and 
In contrast, the present claims recite apparatuses and methods where plural first media streams include a main video stream, a thumbnail video stream, and audio stream sent by a sender. In other words, the plural first media streams originate from the same sender. The claims also recite the application of a policy on the plural first media streams, where the policy includes passing or discarding at least one of the video stream and the thumbnail video stream depending on a result of the voice activity detection on the audio stream. Wells, however, discloses that the multimedia teleconference 122 initiates a multimedia teleconference 124 between heterogeneous computing systems 108 over a network 126, and that a termination may have a multi-stream context of audio, video, and data. Wells fails to disclose or suggest that the multimedia teleconference 122 sends plural first media streams that include a main video stream, a thumbnail video stream, and an audio stream. In other words, Wells fails to disclose or suggest the multimedia teleconference 122 sends two different types of video stream and an audio stream. Instead, the multimedia teleconference 122 merely initiates a multimedia teleconference 125 between heterogeneous computing systems 108 over the network 126. Thus, contrary to the Office Action’s position, Wells fails to disclose or suggest the claimed plural first media streams that include a main video stream, a thumbnail stream, and an audio stream . . . “ (Applicants remarks pages 16 – 17)

A) In response to the applicant’s argument:
The applicant’s amendment to independent claims 34, 38, 43, and  47 substantially changed the scope of the independent claims by explicitly requiring the plural of streams received from a sender to include a main video stream, a thumbnail video stream and an audio stream.  The applicant is correct that the prior art combination of Wells and Ramalho does not teach this new requirement.  Thus, the applicant’s argument is persuasive but therein, the applicant’s amendment necessitated further search and consideration which discovered prior art Periyannan et al. (U.S. 2014/0267569 A1; herein referred to as  Periyannan) which was cited in combination with Wells and Ramalho for the rejection of dependent claims  36, 40, 45, and 49.  The applicant, in the submitted remarks commented on the Periyannan reference:
“ . . . Periyannan discloses provision of video conferencing services using a micro pop to extend media processing into enterprise networks. Specifically, Periyannan discloses a video conference system that supports a variety of video conferencing feeds of audio, video, audio and video, and/or other media data streams from video conferencing participant endpoints . . . However, Applicant respectfully submits that 

The applicant is not persuasive in offering the argument that Periyannan does not cure the deficiencies in Wells and  Ramalho in the applicant’s amended claims.  A review of the teachings of Periyannan for its support of video conferencing services, discloses the use of the micro pop by a sender of streams in a multi-party video conference wherein the multi pop determines to send all or a combination of higher resolution video stream, low resolution thumbnail stream, and audio stream to a participant of the data stream based on whether the participant is an active speaker, silent participant, and non-visible participant (see  Periyannan - ¶ [0017).  Therein, Periyannan in combination with  Wells and Ramalho, teaches the amended limitation.
B) instructing the resource function processor to apply a policy on plural first media streams, wherein the policy includes passing or discarding at least one of the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the audio stream. (as recited in claim 34 and substantially replicated in claims 38, 43, and 47)
The examiner states:
“ . . . Additionally, the cited portions of Ramalho focuses on an MMP that is used to manager the audio portion of a web conference. More specifically, the MMP performs active speaker detection and stream selection. The Office Action took the position that the MMP corresponds to the claimed resource function processor, and that the determination of the loudest speaker of the two current speakers correspond to the claimed policy. However, as disclosed in paragraph [0036] of Ramalho, the active speaker detector 331 of the MMP determines the loudest speaker of the two current active speakers (active speaker A 320 and active speaker B 310), and turns on stream switcher 333 to pass the encoded audio data stream of the two current active speakers. That is, Ramalho discloses that the MMP processes data related to sound, and more specifically data streams from active speakers. Ramalho fails to disclose or suggest that the determination relates to different video streams depending on a result of voice activity detection of the audio stream. Thus, contrary to the Office Action’s position, Ramalho fails to disclose or suggest a resource function processor that is instructed to apply a policy which includes passing or discarding at least one of the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the audio stream, as recited in the present claims. Ramalho also fails to disclose or 

For at least the above reasons, it is respectfully submitted that a combination of Wells and Ramalho would not have rendered claims 34, 35, 37-39, 42-44, 46-48, and 51 obvious to one of ordinary skill in the art. Accordingly, reconsideration and withdrawal of the rejection is respectfully requested. . . “ (Applicant’s remarks pages 17 -18)

B) In response to the applicant’s argument:
As discussed  previously, the applicant’s amendment to independent claims 34, 38, 43, and  47 substantially changed the scope of the independent claims by explicitly requiring the plural of streams received from a sender to include a main video stream, a thumbnail video stream and an audio stream.  For the limitation under discussion, the amendment requires the policy to pass or discard at least one of the video stream and the thumbnail video stream depending on a result of the voice activity detection on the audio stream.  As previously discussed, while the prior art combination of Wells and Ramalho does not teach this new requirement, when prior art Periyannan is placed in combination with Wells and Ramalho, the combination platform created therein enables policies for selectively sending or discarding a particular video stream (original or thumbnail) based on the audio being received (e.g. active speaker verses listener) (see Periyannan - ¶ [0052]).  As Wells, Ramalho, and Periyannan are analogous art, directed to multimedia conferencing systems.  A practitioner of the art would be motivated to add the micro pop technology of Periyannan to the platforms of Wells and Ramalho to improve the efficiencies  and performance of the conferencing system.
As a result of the further search and consideration necessitated by the applicant’s amendments, the 35 U.S.C. 103 rejections from the previous office action have been withdrawn, but new grounds of rejection were found for claims 34 – 40, 42 – 49, and 51 under 35 U.S.C. 103 over Wells, Ramalho, and Periyannan.  Further, claims 41 and 50 are rejected under 35 U.S.C. 103 over Wells, Ramalho, Periyannan, and Chen.  The applicant is directed to the respective rejections below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward. 
Priority
The instant application has been accepted under 35 U.S.C. 371 ( c ) (1) and ( c) (2) and claims priority to  PCT/EP/2016/082511 which was internationally filed on December 23, 2016.  Therein applicant is entitled to the benefit and a priority date of December 23, 2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 34 – 40, 42 – 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (U.S. 2017/0054770 A1; herein referred to as Wells) in view of Ramalho et al. (U.S. 2014/0022956 A1; herein referred to as Ramalho) in further view of Periyannan et al. .
In regard to claim 34, Wells teaches an apparatus (see abstract “ . . . an apparatus includes a detector of capabilities of each of heterogeneous computing systems . . . “), comprising: at least one processor (see Fig. 39, ¶ [0722] “. . . The computation resource 3902 includes one or more processors or processing units 3904, a system memory 3906, and a system bus 3908 that couples various system modules including the system memory 3906 to processing unit 3904 and other elements in the personal computer 3900. . . “); and 
at least one memory including computer program code, wherein the at least one processor (see Fig. 39,¶ [0725] “ . . . The non-volatile read/write memory 3916 and associated computer-readable media provide nonvolatile storage of computer-readable instructions, data structures, program modules and other data for the computation resource 3902 . . .”), with the at least one memory and the computer program code, are configured to cause the apparatus to at least perform at least (see Fig. 39, ¶ [0728] “ . . . In a networked environment, program modules depicted relative to the computation resource 3902, or portions thereof, can be stored in a remote memory storage device such as can be associated with the remote computer 3960. By way of example, remote application programs 3962 reside on a memory device of the remote computer 3960. . . .”) detecting if a first signaling indicating the desire to send plural first media streams (e.g. multistream context, audio, video, and data streams)  is received from a sender (e.g. multimedia teleconference initiator 122 ) (see Fig. 1. ¶ [0051] “ . . . A multimedia teleconference 122 initiates a multimedia teleconference 124 between the heterogeneous computing systems 108 over a network 126 . . .”);see ¶ [0178] “ . . . termination may have more than one stream, and therefore a context may be a multistream context. Audio, video, and data streams may exist in a context among several terminations . . .”) if the first signaling is received from the sender (see ¶ [0183]“ . . . The H.248/Megaco model considerably simplifies connection setup within the MG and to entities outside the MG. It simplifies the mechanism by which the Media Gateway Controller (MGC) can specify associated media streams as well as specify the direction of media flow. H.248/Megaco is 
informing a resource function processor (e.g. gatekeeper) that the plural first media streams (e.g. connections to a special type of endpoint called the conference bridge) originates from the sender (e.g. user authentication) (see ¶ [0081] “ . . . A Multipoint Control Unit (MCU) is responsible for managing multipoint conferences and is composed of two logical entities referred to as the Multipoint Controller (MC) and the Multipoint Processor (MP). In more practical terms, an MCU is a conference bridge not unlike the conference bridges used in the PSTN today. The most significant difference, however, is that H.323 MCUs might be capable of mixing or switching video, in addition to the normal audio mixing done by a traditional conference bridge. Some MCUs also provide multipoint data collaboration capabilities. What this means to the end user is that, by placing a video call into an H.323 MCU, the user might be able to see all of the other participants in the conference, not only hear their voices . . .”; see ¶ [0085] “ . . . A Gatekeeper is an optional component in the H.323 network that provides a number of services to terminals, gateways, and MCU devices. Those services include endpoint registration, address resolution, admission control, user authentication, and so forth. Of the various functions performed by the gatekeeper, address resolution is the most important as it enables two endpoints to contact each other without either endpoint having to know the IP address of the other endpoint . . . “;);
Wells fails to explicitly teach including  a main video stream, a thumbnail video stream, and an audio stream; and instructing the resource function processor to perform voice activity detection on the audio stream; and  instructing the resource function processor to apply a policy on the plural first media streams, wherein the policy includes passing or discarding at least one of the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the audio stream.  However Ramalho teaches instructing the resource function processor (e.g. multi-media processor (MMP)) to perform voice activity detection (e.g. active speaker detection)  on the audio stream (see ¶ [0035] “ . . . FIG. 3A illustrate an example system implementation for a web conferencing application. Listener C 300, Active Speaker B 310, and Active Speaker A 320 remotely participate in a web conference through network connections 309, 319, and 329 respectively. As illustrated in FIG. 3A, server 330 manages the audio portion of the web conference using a multi-media processor (MMP). The MMP performs active speaker detection and stream selection. The example implementation illustrated in FIG. 3A employs a distributed conference architecture . . . “); and 
instructing the resource function processor(e.g. MMP) to apply a policy (e.g. determines the loudest speaker of the two current active speakers) on the plural first media streams (see ¶¶  [0036 -0037] “ . . . the MMP receive audio data streams from active speaker A 320 and active speaker B 310. The MMP does not receive audio data stream from listener C 300. Active speaker detector 331 determines the loudest speaker of the two current active speakers and turns on stream switcher 333 to pass the encoded audio data stream of the two current active speakers. Stream Mux 334 then multiplexes the encoded audio data streams into individual audio data streams appropriate for listener C 300, active speaker B 310, and active speaker A 320. Thereafter, the appropriate multiplexed data stream is transmitted by server 330 to the three participants--listener C 300, active speaker B 310, and active speaker A 320 . . . When the data stream arrives, through network connection 309 at listener C 300, the packets of the audio data stream first reach audio socket 303. Then, stream Demux 304 de-multiplexes the data stream to generate the corresponding audio data streams for active speaker B 310, and active speaker A 320. Thereafter, audio decoder 305 decodes the corresponding data streams. Subsequently, mixer 306 blends two decoded data streams to feed loudspeaker device 307. As shown in 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for improving the audio experience of a web conferencing application by distinguishing the audio activity of a participant and determining how to encode and where to transmit the audio streams based in the audio activities, as taught by Ramalho, into a system and method for managing an architecture of multimedia exchange between computer systems wherein the multimedia data comprises multistream  audio and video, as taught by Wells.  Such incorporation enables a more efficient transference of the streams in a teleconference because streaming decisions can be made based on audio/voice detection of a participant.    
The combination of Wells and Ramalho fails to explicitly teach including  a main video stream, a thumbnail video stream, and an audio stream; wherein the policy includes passing or discarding at least one of the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the audio stream.  However Periyannan teaches including  a main video stream (e.g. video data stream of that speaking participant) a thumbnail video stream (e.g. low resolution thumbnail streams), and an audio stream (see ¶  [0017] “ . . . Chaining is the handling of some media processing for endpoints on a multiparty video conference using one or more Micro POPs (e.g., for endpoints internal to an enterprise accessible on an enterprise network) and some media processing (e.g., for endpoints external to the enterprise network) on one or more Core Media POPs, and sending the processed data streams between the Micro POP and Core Media POP to minimize traffic sent over a connection between the Micro POP and Core Media POP. For example, if a Micro POP is servicing a currently speaking user on an endpoint participating in a video conference and a plurality of other ; wherein the policy includes passing or discarding at least one of the main video stream (e.g. original compressed video, uncompressed raw video) and the thumbnail video stream (e.g. lower resolution) depending on a result of the voice activity detection on the audio stream (e.g. active speaker) (see ¶ ¶ [0051-0052] “ . . . media-processing servers 210 are designed to convert and compose several videoconference feeds of video and audio streams in real-time to create and render one or more composite multimedia streams for each participant to the video conference (e.g., VMR). Media-processing servers 210 may include as its components one or more of : video compositor, video transcoder, distributed multicast video switch, audio transcoder/pre-processor, distributed multicast audio mixer, and each component may be in 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for the provision of media conferencing services within enterprise networks by using an administrative micro POP that provides predefined policies for streaming a high resolution video stream, a thumbnail video, and audio, as taught by Periyannan, into a system and method for managing an architecture of multimedia exchange between computer systems wherein the multimedia data comprises multistream  audio and video, and performance is improved by distinguishing the audio activity of a participant and determining how to 
In regard to claim 35, the combination of Wells, Ramalho, and Periyannan  teaches wherein the at least one memory and the computer program code are configured to cause the apparatus (see Wells Fig. 39, ¶ [0728] as described for the rejection of claim 34 and incorporated herein)to further perform detecting if a second signaling indicating the desire to receive one or more second media streams (see Wells Fig. 1, ¶ [0095] “ . . . Once the address of the remote endpoint is resolved, the endpoint will use H.225.0 Call Signaling in order to establish communication with the remote entity. H.225.0 messages include: Setup and Setup acknowledge, Call Proceeding, Connect, Alerting, Information, Release Complete, Facility, Progress, Status and Status Inquiry, and Notify . . .”)  is received from the sender (see Wells Fig. 1, ¶ [0097] “ . . . the endpoint (EP) on the left initiated communication with the gateway on the right and the gateway connected the call with the called party. In reality, call flows are often more complex than the one shown, but most calls that utilize the Fast Connect procedures defined within H.323 can be established with as few as 2 or 3 messages. Endpoints must notify their gatekeeper (if gatekeepers are used) that they are in a call; and
instructing the resource function processor (e.g. gatekeeper) to check (see Wells ¶ [0062] “ . . . Registration, Admission and Status (RAS), which is used between an H.323 endpoint and a Gatekeeper to provide address resolution and admission control services. . . .”) , for each of the second media streams of at least a subset of the second media streams  (see Wells ¶ [0116] “ . . . MGCP uses the Session Description Protocol (SDP) for specifying and negotiating the media streams to be transmitted in a call session and the Real-time Transport Protocol (RTP) for framing of the media streams . . . “), if the respective second media stream belongs to the plural first media streams  (see Wells ¶ [0137] “ . . . The voice and video stream communications in SIP applications are carried over another application  and to inhibit forwarding of the respective first media stream to the sender if the respective second media stream belongs to the s plural first media streams  (e.g. inhibit listener C) (see Ramalho ¶ [0041] “ . . . In the reverse direction, microphone device 308 and encoder 342 can encode the listener C's audio into an audio data stream and send the audio data stream through audio socket 303 to network connection 309 and then to server 370. However, because Listener C 340 is not speaking or muted, no audio data is transmitted to the audio socket 303. Listener C 340 also has a data socket 301 as an interface to transmit and receive web conference datashare stream corresponding to the web conference . . .”).
The motivation to combine Ramalho with Wells is described for the rejection of claim 1.  In addition, Ramalho restricts stream transmission over the conferencing system to a participant when either the participant has sourced the stream or is otherwise mute or non-active. 
In regard to claim 36, the combination of Wells Ramalho and Periyannan  teaches wherein the policy is described via enumerating applicable sub-policies out of plural predefined sub-policies (see Periyannan ¶¶ [0013 - 0016]” . . . The Micro POP may communicate with elements/services of the video conference system (e.g., a POP of the globally distributed infrastructure accessible on the Internet and/or other Micro POPs either within the same enterprise network or other enterprise networks) to offer services, thereby allowing for an extension of media processing services that are available with the globally distributed infrastructure of the video conference system into the enterprise network, while abiding by predefined policies for the Micro POP as defined by the enterprise . . . Policies can be defined to establish rules for the use of the Micro POP and/or the identifiable group of users that make up the enterprise. For example, a policy can be defined to have requests from all endpoints with access to the enterprise network to be handled by the Micro POP only. Other policies can be defined to allow for , wherein at least some of the predefined sub-policies include passing (see Periyannan ¶ [0084] “ . . . The Micro POP may receive audio and/or video data streams from internal endpoints over the enterprise network and may selectively perform media processing functionality for each video conference, such as transcoding, creating the composite of data streams for an endpoint, forwarding data streams to other nodes and/or POPs, and any other aspect of media processing. The amount of processing and/or type of functionality performed by the Micro POP 300 may be selectively adjusted based upon defined policies, including, but not limited to, a policy based upon a defined threshold or condition, a security policy, a performance policy, and/or a policy based on division of processing by elements of the system. For example, a server of a Micro POP may have a capacity to handle fifty video conferences (e.g., if enterprise deploys 5 servers, then enterprise can handle 250 calls) and if the number of conferences is exceeded, then the processing of additional conferences may be pushed to the Core Media POP. Continuing with the example, a policy may be defined for such a capacity threshold. . . .”) or discarding (e.g. not transcoded) at least one of the plural first media streams (see Periyannan ¶ [0089] “ . . . the data stream may not be transcoded because an enterprise policy with a predefined threshold for processing capacity of the node and/or nodes of the Micro POP 300 has been exceeded . . .”) or selecting destinations for the media streams depending on the result of the voice activity detection on the audio stream (see Periyannan ¶ ¶ [0051-0052] as described for the rejection of claim 34 and is incorporated herein).

In regard to claim 37, the combination of Wells, Ramalho and Periyannan  teaches wherein the informing the resource function processor that the plural first media streams including the audio stream originates from the sender (see Wells  ¶ [0081], ¶ [0085], ¶ [0183] as described for the rejection of claim 34 and is incorporated herein)  is performed by instructing the resource function processor to assign stream endpoints within the same termination for all media streams of the sender (see Wells ¶ [0183] “ . . . The H.248/Megaco model considerably simplifies connection setup within the MG and to entities outside the MG. It simplifies the mechanism by which the Media Gateway Controller (MGC) can specify associated media streams as well as specify the direction of media flow. H.248/Megaco is therefore able to provide greater application level support than Media Gateway Control Protocol (MGCP). For example, setting up a multi-party conference using H.248/Megaco merely involves adding several terminations to a context. In case of Media Gateway Control Protocol (MGCP) however, the Media Gateway Controller (MGC) needs to establish several connections to a special type of endpoint called the conference bridge . . .”) or for all media streams of the sender of a same media type (see Wells ¶ [0242] “ . . . SDP is intended for describing multimedia communication sessions for the purposes of session announcement, session invitation, and parameter negotiation. SDP does not deliver media itself but is used between end points for negotiation of media type, format, and all associated properties. The set of properties and parameters are often called a session profile. SDP is designed to be extensible to support new media types and formats . . .”), or by providing to the resource function processor a reference for at least some streams of the plural first media streams to one or several other streams within the first plural media streams via the context identifier (see Wells ¶ ¶ [0212 – 0214 ] “ . . . RTCP provides canonical end-point identifiers (CNAME) to  so that in large conferences new participants can receive the CNAME identifiers of the senders without excessive delay . . .”) and termination identifier assigned to the other streams (see Wells ¶ [0336] “ . . . The means to route messages based on a logical endpoint identifier--the JID, instead of by an explicit IP Address present opportunities to use XMPP as an Overlay network implementation on top of different underlay networks . . .”).
In regard to claim 38, Wells teaches an apparatus(see abstract “ . . . an apparatus includes a detector of capabilities of each of heterogeneous computing systems . . . “, comprising: at least one processor(see Fig. 39, ¶ [0722] as described for the rejection of claim 34 and is incorporated herein); and at least one memory including computer program code, wherein the at least one processor(see Fig. 39,¶ [0725] as described for the rejection of claim 34 and is incorporated herein), with the at least one memory and the computer program code, are configured to cause the apparatus to at least perform at least (see Fig. 39, ¶ [0728] as described for the rejection of claim 34 and is incorporated herein) 
checking if received plural first media streams are within a first group based on information about the first group received from the controller (see ¶ [0051] “ . . . A multimedia teleconference 122 initiates a multimedia teleconference 124 between the heterogeneous computing systems 108 over a network 126. The multimedia teleconference 122 is operably coupled to the heterogeneous computing systems 108 and the minimum sufficiency determiner 116. The multimedia teleconference 124 is operable to initiate the multimedia teleconference 124 via Session Initiation Protocol (SIP) in reference to the memory location 120 indicating an affirmative or a negative state of the minimum sufficiency of the plurality of capabilities of the each of the plurality of heterogeneous computing systems 108. In  originate from a first sender (e.g. user authentication) (see ¶ [0081] “ . . . A Multipoint Control Unit (MCU) is responsible for managing multipoint conferences and is composed of two logical entities referred to as the Multipoint Controller (MC) and the Multipoint Processor (MP). In more practical terms, an MCU is a conference bridge not unlike the conference bridges used in the PSTN today. The most significant difference, however, is that H.323 MCUs might be capable of mixing or switching video, in addition to the normal audio mixing done by a traditional conference bridge. Some MCUs also provide multipoint data collaboration capabilities. What this means to the end user is that, by placing a video call into an H.323 MCU, the user might be able to see all of the other participants in the conference, not only hear their voices . . .”); at least if the plural first media streams are transporting media of some predefined media types (see ¶ [0242] “ . . . SDP is intended for describing multimedia communication sessions for the purposes of session announcement, session invitation, and parameter negotiation. SDP does not deliver media itself but is used between end points for negotiation of media type, format, and all associated properties. The set of properties and parameters are often called a session profile. SDP is designed to be extensible to support new media types and formats . . . “)
Wells fails to explicitly teach voice activity detection on a received first audio stream based on an instruction received from a controller;  wherein the information about the first group informs that each media stream of the first group including a main video stream, a thumbnail video stream, and the first audio stream, monitoring if an instruction to apply a policy on the plural first media streams of the first group is received from the controller; and applying the policy on the received plural first media stream if, according to the information about the first group, the plural first media streams originate from the first sender and the instruction to apply the policy is received from the controller, wherein the policy includes passing or discarding one or the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the first audio stream.  However Ramalho teaches voice activity detection (e.g. active speaker detection) on a received first audio stream based on an instruction received from a controller (e.g. multi-media processor (MMP) (see ¶ [0035] “ . . . FIG. 3A illustrate an example system implementation for a web conferencing application. Listener C 300, Active Speaker B 310, and Active Speaker A 320 remotely participate in a web conference through network connections 309, 319, and 329 respectively. As illustrated in FIG. 3A, server 330 manages the audio portion of the web conference using a multi-media processor (MMP). The MMP performs active speaker detection and stream selection. The example implementation illustrated in FIG. 3A employs a distributed conference architecture . . . “); monitoring if an instruction to apply a policy on the plural first media streams of the first group is received from the controller (see ¶ [0036] “ . . . the MMP receive audio data streams from active speaker A 320 and active speaker B 310. The MMP does not receive audio data stream from listener C 300. Active speaker detector 331 determines the loudest speaker of the two current active speakers and turns on stream switcher 333 to pass the encoded audio data stream of the two current active speakers. Stream Mux 334 then multiplexes the encoded audio data streams into individual audio data streams appropriate for listener C 300, active speaker B 310, and active speaker A 320. Thereafter, the appropriate multiplexed data stream is transmitted by server 330 to the three participants--listener C 300, active speaker B 310, and active speaker A 320 . . .”); and 
applying the policy on the received first media stream if, according to the information about the first group, the plural first media streams originate from the first sender (see ¶ [0022] “ . . . a web-conferencing application loaded on, for example, client 102 of FIG. 1, transmits a first probe packet. The  and the instruction to apply the policy is received from the controller (see ¶ [0039] “ . . . server 330 manages the audio portion of the web conference using a multi-media processor (MMP) . . . “).
The motivation to combine Ramalho with Wells is described for the rejection of claim 34 and is incorporated herein. 
The combination of Wells and Ramalho fails to explicitly teach wherein the information about the first group informs that each media stream of the first group including a main video stream, a thumbnail video stream, and the first audio stream, wherein the policy includes passing or discarding one or the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the first audio stream.  However, Periyannan teaches wherein the information about the first group informs that each media stream of the first group including a main video stream(e.g. video data stream of that speaking participant), a thumbnail video stream, (e.g. low resolution thumbnail streams) and the first audio stream (see ¶  [0017] as described for the rejection of claim 34 and is incorporated herein), wherein the policy includes passing or discarding one or the main video stream (e.g. original compressed video, uncompressed raw video)  and the thumbnail video stream (e.g. lower resolution)  depending on a result of the voice activity detection on the first audio stream (e.g. active speaker) (see ¶ ¶ [0051-0052] as described for the rejection of claim 34 and is incorporated herein).
The motivation to combine Periyannan with the combination of Wells and Ramalho is described for the rejection of claim 34. 
In regard to claim 39, the combination of Wells, Ramalho, and Periyannan teaches wherein the at least one memory and the computer program code are configured to cause the apparatus (see Wells Fig. 39, ¶ [0728] as described for the rejection of claim 34 and incorporated herein) to further perform checking if a second media stream to be sent  (see Wells Fig. 1, ¶ [0095] as described for the rejection of claim 35 and incorporated herein) is within the first group based on information about the first group received from the controller (see Wells Fig. 1, ¶ [0097] as described for the rejection of claim 35 and incorporated herein), wherein the information about the first group informs that each media stream of the first group originates from the first sender or is to be sent towards the first sender (see Wells Fig. 1, ¶ [0099] “ . . .Endpoints use the RAS protocol in order to communicate with a gatekeeper. Likewise, gatekeepers use RAS to communicate with peer gatekeepers. RAS is a fairly simple protocol composed of just a few messages. Namely: Gatekeeper request, reject and confirm messages (GRx), Registration request, reject and confirm messages (RRx), Unregister request, reject and confirm messages (URx), Admission request, reject and confirm messages (ARx), Bandwidth request, reject and confirm message (BRx), Disengage request, reject and confirm (DRx), Location request, reject and confirm messages (LRx), Info request, ack, nack and response (IRx), Nonstandard message, Unknown message response, Request in progress (RIP), Resource availability indication and confirm (RAx), and Service control indication and response (SCx) . . . “);
inhibiting the forwarding of the second media stream towards the first sender if(e.g. inhibit listener C), according to the information about the first group, the second media stream originates from the first sender (see Ramalho ¶ [0041] as described for the rejection of claim 35 and incorporated herein).
The motivation to combine Ramalho with Wells is described for the rejection of claim 34.  In addition, Ramalho restricts stream transmission over the conferencing system to a participant when either the participant has sourced the stream or is otherwise mute or non-active.
In regard to claim 40, the combination of Wells, Ramalho, and Periyannan teaches 
wherein the policy is described via enumerating applicable sub-policies out of plural predefined sub-policies (see Periyannan ¶¶ [0013 - 0016] as described for the rejection of claim 36 and is incorporated herein), wherein at least some of the predefined sub-policies  (e.g. various policies) include, for media stream of some predefined media types (e.g. composite data stream) (see Periyannan ¶ [0092] “ . . . The composite data stream may be generated at the Micro POP 300, the Core Media POP 104, and/or any combination thereof in a communication protocol for a corresponding internal endpoint. In some embodiments, if the communication for an internal endpoint and an external endpoint are the same, then the composite may be created at either the Micro POP 300 or the US Core Media POP 104 to reduce the processing at either the Micro POP 300 or US Core Media POP 104 and forward on to another POP. Policies may also be established by the enterprise when a mobile endpoint leaves an enterprise network either switching processing to a Core Media POP or allowing the endpoint to continue communication with the Micro POP directly. Whether or not an endpoint is serviced by a Micro POP or the Core POP can be decided using various policies, including but not limited to, the following: using the IP address range from which the endpoint connection originates, special header information in the connection request, identity token or certificate associated with the endpoint, username or other identity information of the user using the endpoint, network reachability test (e.g., using ping or other network requests) between the Micro POP and the internal endpoint, security policies associated with the endpoints or user's identity . . .”), passing (see Periyannan ¶ [0084] as described for the rejection of claim 36 and is incorporated herein) or discarding  (e.g. not transcoded) or selecting destinations for the media streams (see Periyannan ¶ [0089] as described for the rejection of claim 36 and is incorporated herein) depending on the result of the voice activity detection on the first audio stream  (see Periyannan ¶ ¶ [0051-0052] as described for the rejection of claim 34 and is incorporated herein).

In regard to claim 42, the combination of Wells, Ramalho, and  Periyannan teaches wherein the information about the first group received from the controller is provided by assigning stream endpoints within the same termination for all media streams of the first sender (see Wells ¶ [0183] as described for the rejection of claim 37 and is incorporated herein) or for all media streams of the first sender of a same media type (see Wells ¶ [0242] as described for the rejection of claim 37 and is incorporated herein), or by providing a reference for at least some streams of the first group to one or several other streams within the first group via a context identifier(see Wells ¶ ¶ [0212 – 0214 ] as described for the rejection of claim 37 and is incorporated herein) and termination identifier assigned to the other streams (see Wells ¶ [0336] as described for the rejection of claim 37 and is incorporated herein).
In regard to claim 43, Wells teaches a method (see ¶ [0015] “. . . a method of multimedia streaming between heterogeneous computer systems . . .”), comprising:
detecting if a first signaling indicating the desire to send plural first media streams (e.g. multistream context, audio, video, and data streams) is received from a sender (e.g. multimedia teleconference initiator 122 ) (see Fig. 1. ¶ [0051] as described for the rejection of claim 34 and is incorporated herein); if the first signaling is received from the sender (see ¶ [0183] as described for the rejection of claim 34 and is incorporated herein)
informing a resource function processor (e.g. gatekeeper) that the plural first media streams (e.g. connections to a special type of endpoint called the conference bridge) originate from the sender(e.g. user authentication) (see ¶ [0081] as described for the rejection of claim 34 and is incorporated herein).
including  a main video stream, a thumbnail video stream, and an audio stream; instructing the resource function processor to perform voice activity detection on the audio stream; and instructing the resource function processor to apply a policy on the plural first media streams, wherein the policy includes passing or discarding at least one of the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the audio stream.  However Ramalho teaches instructing the resource function processor (e.g. multi-media processor (MMP)) to perform voice activity detection (e.g. active speaker detection) on the audio stream (see ¶ [0035] as described for the rejection of claim 34 and is incorporated herein) ; and 
instructing the resource function processor(e.g. MMP) to apply a policy (e.g. determines the loudest speaker of the two current active speakers) on the plural first media streams (see ¶ [0036] as described for the rejection of claim 34 and is incorporated herein).
The motivation to combine Ramalho with Wells is described for the rejection of claim 34 and is incorporated herein.
The combination of Wells and Ramalho fails to explicitly teach including  a main video stream, a thumbnail video stream, and an audio stream; wherein the policy includes passing or discarding at least one of the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the audio stream.  However Periyannan teaches including  a main video stream (e.g. video data stream of that speaking participant) a thumbnail video stream (e.g. low resolution thumbnail streams), and an audio stream (see ¶  [0017] as described for the rejection of claim 34 and is incorporated herein); wherein the policy includes passing or discarding at least one of the main video stream (e.g. original compressed video, uncompressed raw video) and the thumbnail video stream (e.g. lower resolution) depending on a result of the voice activity detection on the audio stream (e.g. active speaker) (see ¶ ¶ [0051-0052] as described for the rejection of claim 34 and is incorporated herein).

In regard to claim 44, the combination of Wells, Ramalho and Periyannan teaches further comprising:
detecting if a second signaling indicating the desire to receive one or more second media streams (see Wells Fig. 1, ¶ [0095] as described for the rejection of claim 35 and is incorporated herein) is received from the sender(see Wells Fig. 1, ¶ [0097] as described for the rejection of claim 35 and is incorporated herein); and
instructing the resource function processor (e.g. gatekeeper) to check (see Wells ¶ [0062] as described for the rejection of claim 35 and is incorporated herein), for each of the second media streams of at least a subset of the second media streams (see Wells ¶ [0116] as described for the rejection of claim 35 and is incorporated herein), if the respective second media stream belongs to the plural first media streams  (see Wells ¶ [0137] as described for the rejection of claim 35 and is incorporated herein) and to inhibit forwarding of the respective first media stream to the sender if the respective second media stream belongs to the plural first media streams  (e.g. inhibit listener C) (see Ramalho ¶ [0041] as described for the rejection of claim 35 and is incorporated herein).
The motivation to combine Ramalho with Wells is described for the rejection of claim 34.  In addition, Ramalho restricts stream transmission over the conferencing system to a participant when either the participant has sourced the stream or is otherwise mute or non-active.
In regard to claim 45, the combination of Wells, Ramalho, and Periyannan teaches wherein the policy is described via enumerating applicable sub-policies out of plural predefined sub-policies (see Periyannan ¶¶ [0013 - 0016] as described for the rejection of claim 36 and is incorporated herein), wherein at least some of the predefined sub-policies include passing (see Periyannan ¶ [0084] as described for the rejection of claim 36 and is incorporated herein) or discarding (e.g. not transcoded) one of the plural first media streams (see Periyannan ¶ [0089] as described for the rejection of claim 36 and is incorporated herein) or selecting destinations of the media streams depending on the result of the voice activity detection on the audio stream (see Periyannan  ¶¶ [0051-0052] as described for the rejection of claim 36 and is incorporated herein).
The motivation to combine Periyannan with the combination of Wells and Ramalho is described for the rejection of claim 36. 
In regard to claim 46, the combination of Wells, Ramalho and Periyannan teaches wherein the informing the resource function processor that the plural first media streams including the audio stream originates from the sender (see Wells  ¶ [0081], ¶ [0085], ¶ [0183] as described for the rejection of claim 34 and is incorporated herein)  is performed by instructing the resource function processor to assign stream endpoints within the same termination for all media streams of the sender (see Wells ¶ [0183] as described for the rejection of claim 37 and is incorporated herein) or for all media streams of the sender of a same media type (see Wells ¶ [0242] as described for the rejection of claim 37 and is incorporated herein), or by providing to the resource function processor a reference for at least some streams of the plural first media streams to one or several other streams within the plural first media streams via the context identifier (see Wells ¶ ¶ [0212 – 0214 ] as described for the rejection of claim 37 and is incorporated herein) and termination identifier assigned to the other streams (see Wells ¶ [0336] as described for the rejection of claim 37 and is incorporated herein).
In regard to claim 47, a method (see ¶ [0015] “. . . a method of multimedia streaming between heterogeneous computer systems . . .”), comprising:
checking if received plural first media streams are within a first group based on information about the first group received from the controller (see ¶ [0051] as described for the rejection of claim 38 and is incorporated herein), wherein the information about the first group informs that each media stream of the first group originates from a first sender (e.g. user authentication) (see ¶ [0081] as described for the rejection of claim 38 and is incorporated herein);
at least if the plural first media streams are transporting media of some predefined media types (see ¶ [0242] as described for the rejection of claim 38 and is incorporated herein).
Wells fails to explicitly teach performing voice activity detection on a received first audio stream based on an instruction received from a controller; including a main video stream, a thumbnail video stream, and the first audio stream; monitoring if an instruction to apply a policy on the plural first media streams of the first group is received from the controller; and
applying the policy on the received plural first media streams if, according to the information about the first group, the plural first media streams originate from the first sender and the instruction to apply the policy is received from the controller, wherein the policy includes passing or discarding one of the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the first audio stream.  However Ramalho teaches performing voice activity detection (e.g. active speaker detection) on a received first audio stream based on an instruction received from a controller (e.g. multi-media processor (MMP) (see ¶ [0035] as described for the rejection of claim 38 and is incorporated herein); monitoring if an instruction to apply a policy on the media streams of the first group is received from the controller (see ¶ [0036] as described for the rejection of claim 38 and is incorporated herein) ; and 
applying the policy on the received plural first media streams if, according to the information about the first group, the plural first media streams originate from the first sender (see ¶ [0022] as described for the rejection of claim 38 and is incorporated herein) and the instruction to apply the policy is received from the controller (see ¶ [0039] as described for the rejection of claim 38 and is incorporated herein) 

The combination of Wells and Ramalho fails to explicitly teach including a main video stream, a thumbnail video stream, and the first audio stream, wherein the policy includes passing or discarding one or the main video stream and the thumbnail video stream depending on a result of the voice activity detection on the first audio stream.  However, Periyannan teaches including a main video stream(e.g. video data stream of that speaking participant), a thumbnail video stream, (e.g. low resolution thumbnail streams) and the first audio stream (see ¶  [0017] as described for the rejection of claim 34 and is incorporated herein), wherein the policy includes passing or discarding one or the main video stream (e.g. original compressed video, uncompressed raw video)  and the thumbnail video stream (e.g. lower resolution)  depending on a result of the voice activity detection on the first audio stream (e.g. active speaker) (see ¶ ¶ [0051-0052] as described for the rejection of claim 34 and is incorporated herein).
The motivation to combine Periyannan with the combination of Wells and Ramalho is described for the rejection of claim 34. 
In regard to claim 48, the combination of Wells, Ramalho, and Periyannan teaches further comprising: 
checking if a second media stream to be sent (see Wells Fig. 1, ¶ [0095] as described for the rejection of claim 35 and incorporated herein)  is within the first group based on information about the first group received from the controller (see Wells Fig. 1, ¶ [0097] as described for the rejection of claim 35 and incorporated herein), wherein the information about the first group informs that each media stream of the first group originates from the first sender or is to be sent towards the first sender (see Wells Fig. 1, ¶ [0099] as described for the rejection of claim 39 and incorporated herein); and
inhibiting the forwarding of the second media stream towards the first sender(e.g. inhibit listener C) if, according to the information about the first group, the second media stream originates from the first sender(see Ramalho ¶ [0041] as described for the rejection of claim 35 and incorporated herein).
The motivation to combine Ramalho with Wells is described for the rejection of claim 34.  In addition, Ramalho restricts stream transmission over the conferencing system to a participant when either the participant has sourced the stream or is otherwise mute or non-active.
In regard to claim 49, the combination of Wells, Ramalho, and  Periyannan teaches wherein the policy is described via enumerating applicable sub-policies out of plural predefined sub-policies (see ¶¶ [0013 - 0016] as described for the rejection of claim 36 and is incorporated herein), wherein at least some of the predefined sub-policies (e.g. various policies) include, for media stream of some predefined media types (e.g. composite data stream) (see ¶ [0092] as described for the rejection of claim 40 and is incorporated herein), passing (see ¶ [0084] as described for the rejection of claim 36 and is incorporated herein) or discarding  (e.g. not transcoded) or selecting destinations for the media streams (see¶ [0089] as described for the rejection of claim 36 and is incorporated herein)
The motivation to combine Periyannan with the combination of Wells and Ramalho is described for the rejection of claim 36 and is incorporated herein.
In regard to claim 51, the combination of Wells, Ramalho, and Periyannan  teaches wherein the information about the first group received from the controller is provided by assigning stream endpoints within the same termination for all media streams of the first sender(see Wells ¶ [0183] as described for the rejection of claim 37 and is incorporated herein)  or for all media streams of the first sender of a same media type (see Wells ¶ [0242] as described for the rejection of claim 37 and is incorporated herein), or by providing a reference for at least some streams of the first group to one or several other streams within the first group via a context identifier see Wells ¶ ¶ [0212 – 0214 ]  and termination identifier assigned to the other streams (see Wells ¶ [0336] as described for the rejection of claim 37 and is incorporated herein). 
Claims 41 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (U.S. 2017/0054770 A1; herein referred to as Wells) in view of Ramalho et al. (U.S. 2014/0022956 A1; herein referred to as Ramalho) in further view of Periyannan et al. (U.S. 2014/0267569 A1; herein referred to as Periyannan) as applied to claims 34 – 40, 42 – 49, and 51 in further view of Chen (U.S. 2017/0353408 A1; herein referred to as Chen.
In regard to claim 41, the combination of Wells, Ramalho, and Periyannan  teaches wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform (see Wells Fig. 39, ¶ [0728] as described for the rejection of claim 34 and incorporated herein), voice activity is detected on the second audio stream (see Ramalho ¶ [0035] as described for the rejection of claim 34 and incorporated herein), selecting one of the plural predefined policies (see Periyannan ¶ [0092] as described for the rejection of claim 40 and is incorporated herein) based on the result of the voice activity detection on the first audio stream(see Ramalho ¶ [0037] as described for the rejection of claim 34 and is incorporated herein).
The motivation to combine the references is described for the rejections of claims 34 and 36 and are incorporated herein. 
The combination of Wells, Ramalho, and Periyannan fails to explicitly teach to cause the apparatus to further perform storing an identifier of a second group based on information about the second group received from the controller, wherein the information about the second group informs that each media stream of the second group including a second audio stream originates from a second sender ,and the second sender is different from the first sender, and the stored identifier of the second group.  However Chen teaches to cause the apparatus to further perform storing an identifier of a second group based on information about the second group received from the controller (see ¶ [0030] “. . . The processing unit further creates a data association table, and establishes association relationships between a media information identifier and the media information, a text content identifier and the text content, and a keyword identifier and the keyword; the interaction unit further receives a request sent by the client for querying the media information identifier, the text content identifier, and the keyword identifier; the storage unit stores the data association table of the association relationships between the media information identifier and the media information, the text content identifier and the text content, and the keyword identifier and the keyword; and the interaction unit further sends the media information, the text content, and the keyword to the originating client and the destination client . . .”) , wherein the information about the second group informs that each media stream of the second group including a second audio stream originates from a second sender (see Fig. 3  ¶ ¶ [0092 - 0096] “ . . . the media information includes audio information, video information, or the like. In the following embodiment, audio information is used as an example for description.   FIG. 3 is a schematic flowchart of a method for displaying speech information according to another embodiment of the present invention. The embodiment of the method for displaying speech information includes the following steps.   An originating client sends a speech information request to a server.  The speech information request includes prerecorded speech information and destination client information. The originating client may prerecord a segment of speech information to be sent to a destination client, and when the speech information needs to be sent to the destination client, send the speech information request to the server, where the speech information request carries the speech information and the destination client information.  The destination client information may be specifically a number, an address, a mobile phone number, a nickname, or the like of the client . . .”), and the second sender (destination client) is different from the first sender (originating client) (see ¶ ¶ [0110 - 0111] “. . . The originating client receives the text information corresponding to the speech , and the stored identifier of the second group (see ¶ [0230] “ . . . the processing unit 1104 creates the data association table according to the text information corresponding to the media information and obtained by the recognition unit 1002 by parsing, and establishes the association relationship between the text information identifier and the text information; the interaction unit 1001 sends, to the destination client, the composite information that is obtained by the synthesis unit 1003 by synthesizing the media information with the text information identifier; the interaction unit 1001 receives the request sent by the client for querying the text information identifier, and searches the data association table stored in the storage unit 1105 to find the text information corresponding to the text information identifier; and the interaction unit 1001 sends, to the destination client, the text information found in the storage unit 110 . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for displaying media information to a client so that links to the streamed content can be more efficiently accessed, as taught by Chen, into a system and method for managing an architecture of multimedia exchange between computer systems wherein the multimedia data comprises multistream  audio and video, and performance is improved by distinguishing the audio activity of a participant and determining how to encode and where to transmit the audio streams based in the audio activities, based on predefined policies for streaming video and audio, as taught by the combination of  Wells, Ramalho and Periyannan.  Such incorporation provides for a better identification of the multimedia content being distributed in the conference.
In regard to claim 50, the combination of Wells, Ramalho, and Periyannan teaches further comprising: 
voice activity is detected on the second audio stream (see Ramalho ¶ [0035] as described for the rejection of claim 34 and incorporated herein), and 
selecting one of the plural predefined policies (see Periyannan ¶ [0092] as described for the rejection of claim 40 and is incorporated herein) based on the result of the voice activity detection on the first audio stream(see Ramalho ¶ [0037] as described for the rejection of claim 34 and is incorporated herein)
The motivation to combine the references is described for the rejections of claims 34 and 36 and are incorporated herein.
The combination of Wells, Ramalho, and Periyannan fails to explicitly teach storing an identifier of a second group based on information about the second group received from the controller, wherein the information about the second group informs that each media stream of the second group including a second audio stream originates from a second sender, and the second sender is different from the first sender; and the stored identifier of the second group.  However Chen teaches storing an identifier of a second group based on information about the second group received from the controller (see ¶ [0030] as described for the rejection of claim 40 and is incorporated herein), wherein the information about the second group informs that each media stream of the second group including a second audio stream originates from a second sender (see Fig. 3 ¶ ¶ [0092 - 0096] as described for the rejection of claim 40 and is incorporated herein), and the second sender (destination client) is different from the first sender (originating client) (see ¶ ¶ [0110 - 0111] as described for the rejection of claim 40 and is incorporated herein), and the stored identifier of the second group (see ¶ [0230] as described for the rejection of claim 40 and is incorporated herein).
.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444